MEMORANDUM**
Manuel Ricardo Daza-Abril, a native and citizen of Colombia, petitions pro se *6for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for an abuse of discretion the denial of a motion to reopen, Celis-Castel-lano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA properly denied Daza-Abril’s motion to reopen as untimely because it was received over two months late, and the statutory deadline was not tolled because Daza-Abril’s ineffective assistance of counsel claim was not colorable. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (stating that error and prejudice must be shown to succeed in an ineffective assistance of counsel claim).
The BIA properly found that Daza-Abril failed to establish changed circumstances in Colombia that would support reopening his asylum claim. See 8 C.F.R. § 3.2(c)(3)(h); Azanor v. Ashcroft, 364 F.3d 1013, 1021-22 (9th Cir.2004).
We lack jurisdiction to review the BIA’s discretionary decision not to exercise its power under 8 C.F.R. § 3.2(a) to reopen Daza-Abril’s proceeding sua sponte. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
We also lack jurisdiction to review the BIA’s decision affirming the Immigration Judge’s denial of cancellation of removal because Daza-Abril filed his petition for review over 30 days after the BIA’s final decision on his cancellation of removal application. See Sheviakov v. INS, 237 F.3d 1144, 1146 (9th Cir.2001).
Daza-Abril’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED in part, and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.